UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS

July 6, 2020
The Office of Special Education Programs (OSEP), within the U.S. Department of
Education’s (Department) Office of Special Education and Rehabilitative Services,
issues this Question and Answer (Q & A) document in response to inquiries concerning
implementation of the Individuals with Disabilities Education Act (IDEA) Part C
evaluation and assessment timelines in the current COVID-19 environment.
This Q & A document does not impose any additional requirements beyond those
included in applicable law and regulations. It does not create or confer any rights for or
on any person. The responses presented in this document generally constitute informal
guidance representing the interpretation of the Department of the applicable statutory
or regulatory requirements in the context of the specific facts presented here and are
not legally binding and does not establish a policy or rule that would apply in all
circumstances.
To review other Q & A documents that OSEP has provided related to COVID-19, please
visit https://sites.ed.gov/idea/topic-areas/#COVID-19. Additional information specific to
the COVID-19 pandemic may be found online at https://www.ed.gov/coronavirus.

INITIAL EVALUATION AND ASSESSMENT TIMELINE
IDEA Part C requires a timely, comprehensive, multidisciplinary evaluation to determine
the eligibility of each child, birth through age two, who is referred for an evaluation or
early intervention services and suspected of having a disability. If the child is
determined eligible, an assessment is conducted to determine the appropriate early
intervention services and supports for the child and family.
Q1.

What exceptions are available to a State Lead Agency (State LA) and its early
intervention service (EIS) providers in meeting the 45-day timeline requirement
for conducting initial evaluations and assessments and Individualized Family
Service Plan (IFSP) meetings when access to homes and facilities are limited or
have restrictions that prevent face-to-face meetings?

The IDEA Part C 45-day timeline is in 34 C.F.R. §§ 303.310, 303.342(a) and 303.345(c). The
45-day timeline applies to:
1) any screening offered by the State,
2) the initial evaluation,
3) the initial child and family assessment, and
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

4) the initial Individualized IFSP meeting.
This timeline requirement includes two allowable exceptions:
1) The child or parent is unavailable to complete the screening (if
applicable), the initial evaluation, the initial assessments of the child and
family, or the initial IFSP meeting due to exceptional family circumstances
that are documented in the child's early intervention records; or
2) The parent has not provided consent for the screening (if applicable), the
initial evaluation, or the initial assessment of the child, despite
documented, repeated attempts by the State LA or EIS provider to obtain
parental consent.
OSEP has historically also applied this documented “exceptional family circumstances”
exception when clear circumstances outside the State LA’s or EIS provider’s control,
such as a hurricane, do not permit the underlying activity to occur and thus the child
and family are unavailable as a practical matter. 1 In these very limited circumstances,
under 34 C.F.R. § 303.310(c), the State LA or EIS provider must:
1) document in the child’s early intervention record the exceptional family
circumstances; and
2) complete the activities as soon as possible after the documented
exceptional family circumstances no longer exist.
The Department acknowledges that it may not be possible to complete some or any of
the activities required within the 45-day timeline remotely. For example, conducting an
in-person observation may be critical to ensuring appropriate evaluation and
assessment. Given that in-person meetings may not be feasible or advisable due to the
COVID-19 pandemic, such restrictions can constitute a documented exceptional family
circumstance that qualifies for an exception to the 45-day timeline. In these situations,
the State LA or EIS provider must document application of the exception in the child’s
early intervention record, complete the delayed evaluation, assessment, or initial IFSP as
soon possible after the exceptional circumstances no longer exist. Determinations
regarding whether an exceptional family circumstance exists must be made on a caseby-case basis. The 45-day timeline cannot be extended for all children within a state
under the assumption that COVID-19 is an exceptional family circumstance for all
families.

1 Note that this exception does not apply if the State LA or EIS provider staff are unavailable due

to staffing shortages, etc.

2

INTERIM IFSP 2
Q2.

Can the State LAs and their local EIS providers use the interim IFSP until a face-toface evaluation(s) or meeting(s) can be held?

Yes. An interim IFSP may be helpful when an initial IFSP cannot be developed and the
parents and State LA or EIS providers agree on the IFSP services needed by the eligible
child and family. 3 The Department wants to highlight the use of “interim IFSPs” where
documented exceptional family circumstances caused a delay in completing the initial
evaluation and assessments during the 45-day timeline requirement.
Any early intervention services that have been determined to be needed by, and that
can be available immediately to, the child and the child’s family, particularly those
which can be provided remotely (particularly during the pandemic when in-person
meetings are limited), with parental consent, may begin before the completion of the
evaluation or assessments.

CONDUCTING AN EVALUATION AND ASSESSMENT
Q3.

How can a State LA or its EIS providers conduct evaluations to determine a
child’s eligibility for IDEA Part C or conduct the child assessment when staff
cannot conduct in-person meetings or conduct home visits due to the
pandemic?

The Department acknowledges that social distancing measures and other limitations
during the pandemic may make administering most in-person evaluations
impracticable and may place limitations on how evaluations and the child assessment
are conducted under IDEA Part C. Thus, the Department highlights the option of using
medical records, 4 when appropriate, to establish eligibility without conducting an
evaluation. When using medical records to establish eligibility, the State LA or EIS

2 An interim IFSP may be put into place with parental consent under 34 C.F.R. § 303.345 to

provide IDEA Part C services before the evaluation or assessment is completed, and in addition
must include the name of the responsible service coordinator, consistent with 34 C.F.R. §
303.344(g). The service coordinator will implement the interim IFSP and coordinate with any other
agencies or people as appropriate.
3 The requirements for an interim IFSP are in 34 C.F.R. §§ 303.310(c) and 303.345.
4 The option to use medical records when determining eligibility are in 34 C.F.R. § 303.321(a)(3)(i).

3

provider must still conduct an appropriate assessment 5 of the child and a familydirected assessment. 6
State LAs may wish to investigate available assessment instruments and tools to
determine if some can be administered or completed remotely during the pandemic,
provided that assessment of the child is based on personal observation (whether in
person or through videoconferencing). State LAs may also work with the developers of
their current assessment instruments to determine if the instruments can be administered
or completed remotely, without significantly impacting the validity of the results.

5 The assessment of the child must include: a review of the results of the evaluation, personal

observations of the child, and identification of the child’s needs in each of the development
areas. 34 C.F.R. § 303.321(c)(1).
6 The family directed-assessment must, among other requirements, be based on information

obtained through an assessment tool and through an interview of appropriate family members.
34 C.F.R. § 303.321(c)(2).

4

